Case 1:21-cv-00183-MSM-LDA Document 15 Filed 07/21/21 Page 1 of 2 PageID #: 99




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND



      ____________________________________
                                             )
      RASHARN YOUNG,                              )
               Plaintiff                  )
                                          )
                  v.                      )       No. 1:21-cv-183-MSM-LDA
                                          )
      REAL PROPERTY MANAGEMENT )
      And MARK RUSSO                      )
      ____________________________________)


                            MEMORANDUM AND ORDER

      Mary S. McElroy, United States District Judge.

      This complaint was filed by Rasharn Young (“Young”) a former tenant of

defendant Mark Russo’s in an apartment building managed by defendant Real

Property Management. Mr. Young has had an ongoing battle with his landlord over

what he contends is second-hand smoke creeping into his apartment in this non-

smoking building. Mr. Young withheld rent on multiple occasions as a result. Most

recently, however, he was evicted, the eviction was upheld by the Rhode Island

Supreme Court (ECF No. 12-4), and he no longer resides on the property. (ECF No.

4.)

      Mr. Young has brought this action challenging the lawfulness of his eviction

and claiming jurisdiction under R.I. Gen Laws §8-8-3(a)(2) (1956), which vests
Case 1:21-cv-00183-MSM-LDA Document 15 Filed 07/21/21 Page 2 of 2 PageID #: 100




 exclusive jurisdiction over landlord-tenant matters in “[t]he district court.”1 Mr.

 Young, who is proceeding pro se, misreads the statute. The “district court” referred

 to in the statute is the state district court, where his previous action was initially

 heard. He has filed the instant action in the federal district court whose jurisdiction

 is generally limited to matters involving federal questions2 or actions involving

 parties living in different states with a controversy valued at more than $75,000. 28

 U.S.C. §§ 1331, 1332. This Court cannot assist Mr. Young, nor hear his action, in the

 absence of federal jurisdiction. The motions to dismiss filed by both defendants are

 GRANTED (ECF Nos. 10, 12). For the same reason, the Court is powerless to act on

 Mr. Young’s request for interim, emergency relief and that request is DENIED. (ECF

 No. 4.)

 IT IS SO ORDERED:



 ______________________________
 Mary S. McElroy,
 United States District Judge
 July 21, 2020




 1In his response to the defendants’ Motion to Dismiss, Mr. Young responds that this
 matter was initially heard in the state district court (ECF No. 13), apparently
 believing that so long as the matter started there, he may take it thereafter to federal
 court. That belief is mistaken.

 2A federal question is one arising out of the “Constitution, laws, or treaties of the
 United States.” 28 U.S.C. § 1331.
